Title: From George Washington to Timothy Pickering, 8 October 1783
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Rocky hill 8th Octobr 1783
                        
                        The dayly expectation of one of the two events which I designed should put an end to my Public Services has
                            nothing more to fix it to a period now, than there was several Months ago, and, as to carry my Papers home by Land (for I
                            never could think of trusting them on the Ocean or Bay) was the only inducement for requiring Waggons to be retained for
                            this service, I have, to avoid further expence on this account (as I think no great inconvenience can result from the
                            seperation from my Papers at this time) come to a resolution of sending them off the latter end of this Week or the
                            beginning of next Week—for my House in Virginia—being more particularly induced thereto by the present low condition of
                            the Waggon Horses and approaching Season for bad Roads.
                        I mention this circumstance to you, that you may consider whether it will not be better to dispose of both
                            Waggons and Horses at Alexandria, after the service is performed, than to March them back again—the latter will not only
                            add considerably to the expence of the Trip, but will be a means of reducing Horses (already unfit for the Journey) so low
                            as to be altogether unsaleable.
                        ’Till the Waggons are loaded I cannot say how many it may take to transport my Papers; but as they are very
                            bulky, it is probable that not less than four or five will do—In all there are Six at this place—I wish to know your
                            determination upon the expediency of selling the Waggons and Teams which go on, and what is to be done with the remainder
                            (if any there should be) when I leave this place. I am Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    